DETAILED ACTION
This action is in response to Applicant’s response filed February 08, 2021 and telephonic authorization given on February 22, 2021 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 1-3, 5-10, 12-17, 19 and 20 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Megan Gallant (Reg. No. 65,960) on February 10, 2022.
Claims 8, 9 and 12 have been amended as follows: 
8.	(Currently Amended) At least one computing device configured to index a set of documents accessible to the at least one computing device, the at least one computing device comprising:
at least one processor; and
at least one memory configured to store instructions that, when executed by the at least one processor, cause the at least one computing device to:
create a plurality of ranked term subsets, wherein each ranked term subset comprises one or more terms assigned a ranking based on a historical occurrence of each term, and wherein each ranked term subset is encoded in accordance with an allocated bit size; and

	(i) identifying each ranked term subset from the plurality of ranked term subsets with at least one ranked term within the document;
(ii) generating one or more arrays to store each ranked term subset identified; and
(iii) embedding metadata within the document, wherein the metadata comprises at least:
	(i)  the one or more arrays, wherein the one or more arrays comprise position information of each ranked term within the document, wherein the position information comprises an offset value of the ranked term;[[;]] and
(ii) one or more counts corresponding to the one or more arrays, wherein each count represents a number of ranked terms stored by a respective array of the one or more arrays.

9.	(Currently Amended) The at least one computing device of claim 8, wherein the at least one processor further causes the at least one computing device to receive the one or more

12.	(Currently Amended) The at least one computing device of claim 8 .
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, 19 and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record. The closest prior art of record Tankovich et al. (US 2010/0121838 A1) teach ranking and analyzing data at query time. The terms correspond to number of documents. A set of documents that includes the term is selected. Each document in the set of documents that contains the term is assigned to a top document list or a bottom document list based on the rank, generate a document result set and populate with subset of documents that match the query. Query terms for which documents containing all of the query terms are requested, query time associated with query terms, satisfying conditions from document result sets,  assuring each document in the document result set contains every query terms, ranking document results set, applying ranking function on document result set, every document may be ranked although a subset of the top ranked documents utilized (abstract, [0010], [0041]-[0046]). 
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “generating one or more arrays to store each ranked term subset identified; and (iii) embedding metadata within the document, wherein the metadata comprises at least: (i)  the one or more arrays, wherein the one or more arrays comprise position information of each ranked term within the document, wherein the position information comprises an offset value of the ranked term; and (ii) one or more counts corresponding to the one or more arrays, wherein each count represents a number of ranked terms stored by a respective array of the one or more arrays” and similarly independent claims 8 and 15.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards et al. (US 2014/0067846 A1) describe searching documents by query term or based on terms, appearing in the documents. Subsets include all documents that include query terms, searching set of documents, generate search result and rank them using ranking algorithm, terms that co-occur with the one or more search-query terms, can include, identify set of query terms, identify subset of documents, identify indicator terms, construct term co-occurrence of matrix of all the words used in metadata of apps in database. The documents include apps available to all users, analyzing words in the set of documents, generating arrays ([0005], fig. 4, [0056]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154                
2/11/22